EXHIBIT 10(29)
 
RESOLUTIONS APPROVING AMENDMENTS TO THE
AZZ INCORPORATED EMPLOYEE BENEFIT PLAN AND TRUST
 
WHEREAS, AZZ incorporated (the “Employer”) has previously adopted the AZZ
incorporated Employee Benefit Plan & Trust effective March 1, 1969; and
 
WHEREAS, Employer subsequently adopted the MFS Fund Distributors, Inc. 401(k)
Profit Sharing Plan and Trust (the “Trust”) and related Adoption Agreement
adopting for its eligible employees the AZZ incorporated Employee Benefit Plan
and Trust (the “Plan”) effective November 1, 1999, such Plan being an amendment
and restatement in its entirety of the previously established plan of the
Company effective March 1, 1969, and as subsequently amended and restated
effective March 1, 1993; and
 
WHEREAS, Article VIII of the Trust permits Employer to amend the choices
selected in the Adoption Agreement at any time and to any extent it may deem
advisable;
 
NOW, THEREFORE, BE IT RESOLVED, that Employer amends the Adoption Agreement
effective March 1, 2002 in the following respects:
 
(i)  to include as “compensation” for Plan purposes, compensation not currently
includible in a Participant’s reportable income by reason of his or her §401(k)
contributions under the Plan; and
 
(ii)  to increase the amount which a Participant may contribute under the salary
reduction provisions of the plan from 12% to 15% of his or her compensation;
 
and
 
RESOLVED FURTHER, that the officers of the Company are authorized and directed
to take all such actions as may be necessary or appropriate in order to carry
out the intent of these resolutions.

